Citation Nr: 0640070	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder, 
secondary to a service-connected left knee disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of March 2005.  This matter 
was originally on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not link a low back 
disorder to the veteran's service-connected left knee 
disability.


CONCLUSION OF LAW

A low back disorder is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 3.159, 
3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a veteran as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006). 
The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
veteran of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the veteran is expected to 
provide.  Further, VA must ask the veteran to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

The Board finds that the requirements of the VCAA have been 
met and that VA has no further under the act duty prior to 
Board adjudication.  In correspondence dated in April 2005, 
the Appeals Management Center (AMC) advised the veteran of 
what the evidence must show to establish entitlement to 
service-connected compensation benefits, including for 
disabilities claimed as secondary to service-connected 
disabilities.  The AMC advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The AMC also requested that the veteran provide any 
evidence in the veteran's possession that pertained to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  

In correspondence dated in September 2006, the RO informed 
the veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date is to be determined.  The record shows, 
however, that the veteran did not receive the notice because 
it was returned as undeliverable.  Despite the veteran's non-
receipt of the notice, the Board concludes that proceeding 
with the issuance of a decision would result in no prejudice.  
In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Proceeding in spite of the 
veteran's non-receipt of this notice would not be prejudicial 
as it is not outcome determinative. 

The Board also finds that VA's duty to assist has been 
satisfied.  Prior to the Board's remand, the RO attempted to 
obtain the veteran's service medical records.  Unfortunately, 
these records were unable to be located.  The RO also 
obtained VAMC treatment records that the veteran requested.  
The RO also provided the veteran with a VA examination for 
the purpose of determining whether she had a low back 
disorder, and if so, whether it was related to her service-
connected left knee disability.  In response to the Board's 
March 2005 remand, the RO provided the veteran with a second 
VA examination.  The record includes a report of this VA 
examination and an opinion clarifying a few statements 
included in this report.  Together, these documents included 
the information requested in the Board's remand and the Board 
finds that this portion of the remand has been satisfied.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to her appeal and no further 
development is required to comply with either the duty to 
assist or the Board's remand.  Accordingly, the Board will 
proceed with appellate review.

Legal Criteria

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 
 
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  In cases 
where the veteran's service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit-of-the-doubt doctrine under 38 
U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 264 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Factual Background and Analysis

The veteran claims that she suffers from a low back disorder 
as a result of her service-connected left knee disorder.  The 
veteran's claim originated in September 2001 when, during a 
September 2001 QTC examination of her left knee, she reported 
to the examiner that she had back problems.  According to the 
report, the veteran stated that she felt that she had begun 
to have problems with her back as a result of favoring and 
protecting her left knee.  The RO provided the veteran with 
another QTC examination for the purpose of determining 
whether any back disorder was related to the veteran's 
service.  In a report of that examination, dated in December 
2001, the examiner reported that the veteran presented normal 
range of motion in the spine and that x-rays were negative 
for abnormalities.  The examiner concluded that there was no 
pathology to render a diagnosis.  The examiner then went on 
to say, however, that the veteran's "lower back" was 
secondary to the service-connected left knee disorder.

The Board remanded the claim for another examination for the 
purpose of clarifying the inconsistency in the December 2001 
report.  The Board specifically directed that an examination 
be performed to determine whether the veteran had a lower 
back disorder, and if so, whether it was the result of the 
service-connected left knee disability or any other incident 
in service.  

In response to the Board's March 2005 remand, the RO provided 
the veteran with another examination.  In a report from that 
examination, dated in July 2005, Dr. S.L. noted that the 
veteran reported experiencing low back pain since 1991 or 
1992.  A physical examination revealed forward flexion to 70 
degrees with pain at 60 degrees, extension from zero to 15 
degrees with pain at 10 degrees, left and right lateral 
flexion from 0 to 20 degrees with pain at 20 degrees, and 
left and right lateral rotation limited to 25 degrees with 
pain at the end of the motion.  Repetition resulted in an 
additional 7 degree loss of motion in all fields, secondary 
to pain and fatigue.  X-rays showed that vertebral body 
heights and disc spaces were preserved and that there was no 
spondylolysis or spondylolisthesis.  No significant facet 
arthropathy was noted, but there was minimal calcification 
anteriorly at the L3-4 disk space.  Phleboliths were noted in 
the included pelvis.  The examiner's impression was 
degenerative joint disease of the lumbar spine with severe 
limitation of function during flare up.  

Based on a review of the partial service medical records that 
were available, Dr. S.L. concluded that it was less likely 
than not that the veteran's back disorder was the result of 
the service-connected left knee disorder or any other 
incident of service.  Dr. S.L. explained that the first 
record of complaint of low back pain was dated in December 
2001, when the veteran complained of intermittent low back 
pain with muscle spasm.  

At the RO's request, Dr. L.B. issued a VA medical opinion, 
dated in November 2005, in which she clarified some of the 
findings reflected in the July 2005 report.  Dr. L.B. stated 
that there were no increased manifestations of the low back 
disorder that were proximately due to the left knee.  Dr. 
L.B. explained that the rationale for this opinion was that 
the medical records were entirely silent for symptoms of a 
low back condition until approximately 11 years after the in-
service knee injury.  The medical records also did not 
indicate that a significant gait disorder was present due to 
the left knee condition, so as to disrupt the posture of the 
lumbar spine when ambulating.  These factors, Dr. L.B. 
explained, combined to make it less likely than not that the 
left knee condition caused increased manifestations of the 
back condition.  

The veteran and her representative argue that, contrary to 
what Dr. L.B. reported in the November 2005 opinion, 
complaints of low back pain were documented as early as April 
1994.  In a VA examination report of that date, Dr. G.W. 
noted that the veteran complained of intermittent back and 
right shoulder problems, which, according to Dr. G.W., did 
not appear to be causing a significant amount of disability 
at that time.  After Dr. G.W. determined that there were no 
objective abnormalities in the cervical, thoracic, or lumbar 
spine, Dr. G.W. recorded his assessment as "intermittent 
symptomatic left shoulder and neck."  

Based on Dr. G.W.'s assessment, it is apparent that the 
veteran's "back" complaints were related to the upper spine 
and neck area and not the lumbar spine as now claimed.  The 
record is otherwise negative for any other complaints of a 
back disorder until September 2001, at which time the veteran 
reported to the QTC examiner that she experienced low back 
pain.  Thus, the finding upon which the opinions rendered by 
Dr. S.L. and Dr. L.B. were based - that the first complaints 
of low back pain were in 2001 and not 1994 - is supported by 
the record.  The Board, therefore, considers these opinions 
to be highly probative.

Regarding the veteran's claim that her low back disorder is 
related to her left knee disability, the Board is unable to 
base its decision on this statement.  As a lay person, she 
has no professional expertise.  Lay assertions regarding 
medical matters such as diagnosis or etiology of a disability 
have no probative value since lay persons are not competent 
to offer medical opinions.  The law is well established that 
where a claim involves issues of medical fact, such as 
causation or diagnosis, competent medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board has carefully considered the benefit-of-the-doubt 
doctrine, but finds that it is not applicable.  Although the 
veteran's service medical records are unavailable through no 
fault of her own, the evidence does not suggest that they 
would support the claim.  The veteran alleges that her back 
disorder is the result of her already service-connected knee 
disability and does not allege that it was the direct result 
of her in-service knee injury.  Service medical records would 
not likely be relevant in this claim.  The preponderance of 
the evidence is against the claim and the claim must be 
denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a low back disorder, 
secondary to a service-connected left knee disorder, is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


